DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Election/Restrictions
The restriction requirement as set forth in the previous office action is WITHDRAWN.

Priority
This application was filed 11 September 2020 and is the National Stage entry of International Application No. PCT/EP2019/055815, filed 08 March 2019, which claims priority to European Patent Application No.18161983.4, filed 15 March 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims 1-15 are fully supported in the 18161983.4 application.  However, the subject matter of claims 16-17 is not expressly or implicitly described in the earlier-filed priority application.  Therefore, the effective filing date of claims 16-17 is 08 March 2019.

Information Disclosure Statements
The IDS’s dated 11 September 2020 and 17 December 2020 have been received, entered and considered, signed copies are included herein.
PTO-892 Form
US 20160052884 is an English language equivalent of WO2014154794 (IDS) cited in the specification.  WO2020126682A1, WO2020127508A1 and WO2020127504A1 are publications of later-filed applications describing related subject matter.

Status of the Claims
Claims 1-16 are allowable.
Claim 17 is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The text of claim 17 is reproduced below:
“A process for preparing 4-({ (2S)-2-[4-{5-chloro-2-[4- (trifluoromethyl)-1H-1,2,3-triazol-1-yl]phenyl}-5-methoxy-2-oxopyridin-1(2H)-yl]butanoyl}-amino)-2-fluorobenzamide (II), wherein a subsequent isolation is performed via the 4-({(2S)-2-[4-{5-chloro-2-[4-(trifluoromethyl)-1H-1,2.3-triazol-1-yl]phenyl}-5- methoxy-2-oxopyridin-1(2H)-yl]butanoyl }-amino)-2-fluorobenzamide acetone (IIc).”

The scope of the claimed method is not distinctly defined.

Claim 17 claims a process which requires the step: “a subsequent isolation is performed via the …”.  It is not clear what activity is comprised by the step.  
The claim recites “a subsequent isolation” but it is not clear what comes before the isolation.  That is, what is the isolation subsequent to?  Does some unspecified step need to happen first in order for the isolation to be subsequent?
 The phrase “isolation is performed via … (IIc)” implies that an isolation step comprises the use of the acetone solvate.  However, the nature of the isolation step is unclear.  For example, does the claim require that the solvate be isolated and then converted to the product which is then also isolated?  Alternately, a process which is performed via the solvate could be one where the solvate is produced in solution and converted to the product without isolation of the solvate.  For example a process where the compound of formula (II) is simply dissolved in hot acetone and the solution is then evaporated to dryness under vacuum would proceed via the acetone solvate produced in situ and would provide (II).  This process may or may not be in scope depending on the interpretation of the claim.  

The Examiner suggests that Applicant consider clarifying through an appropriate amendment, such as the following:

“A process for preparing 4-({ (2S)-2-[4-{5-chloro-2-[4- (trifluoromethyl)-1H-1,2,3-triazol-1-yl]phenyl}-5-methoxy-2-oxopyridin-1(2H)-yl]butanoyl}-amino)-2-fluorobenzamide (II), whereinis isolated and converted to 4-({ (2S)-2-[4-{5-chloro-2-[4- (trifluoromethyl)-1H-1,2,3-triazol-1-yl]phenyl}-5-methoxy-2-oxopyridin-1(2H)-yl]butanoyl}-amino)-2-fluorobenzamide (II).”


Allowable Subject Matter
Claims 1-16 are allowable.
Claims 1-10 are drawn to a method and claims 11-16 are drawn to products.

The processes and intermediates of claims 1-15 are depicted at scheme 5 on page 6 of the specification, the relevant parts of the scheme are shown below.
Independent claim 1 is drawn to a process of making a compound of formula I or formula II wherein an appropriately substituted compound of formula XVI is reacted with a compound of compound of XIX:

    PNG
    media_image1.png
    585
    954
    media_image1.png
    Greyscale

Dependent claims 2-4 specify base, solvent and temperature parameters of the reaction.  Dependent claim 5 requires an enantiomeric enrichment step which comprises heating the compound of formula (I) or (II) in a solvent, evaporation and filtration.  Claim 6 requires that the compound of formula (XIX) is obtained by reacting (XVIII) with (XIII):

    PNG
    media_image2.png
    204
    926
    media_image2.png
    Greyscale

Dependent claims 7-10 require that the compound of formula XVI is obtained by demethylating an intermediate of formula XV:

    PNG
    media_image3.png
    283
    810
    media_image3.png
    Greyscale

Independent claims 11-15 are directed to intermediate compounds used in one or more of the processes of claims 1-10. Claims 11 and 13 are directed to compounds of formula (XV), claims 12 and 14 are directed to compounds of formula (XVI) and claim 15 is directed to the compound of formula (XIX).
The closest prior art is represented by WO2017005725 (IDS) which teaches a different method of making the same compounds which utilizes different intermediates and chemical steps.  See the scheme on page 44 which shows the method used to make the compounds and examples 235 and 242 on pages 356 and 360.
The reference teaches a method wherein the pyridone nitrogen is alkylated at the first stage of the sequence to produce a racemic intermediate having an ester-containing sidechain which is ultimately deprotected and converted to the appropriate amide at a later stage:

    PNG
    media_image4.png
    134
    552
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    213
    774
    media_image5.png
    Greyscale

This method differs in multiple ways from the present method.  For example, the present method attaches a chiral amide containing sidechain to the pyridone at the last stage of the sequence rather than incorporating a racemic ester sidechain at the first stage.  The intermediates and steps used in the present method differ substantially from those taught in the prior art.  There are no reasons why the prior art method would be modified in such a way as to obtain a method as presently claimed and/or to produce any of the presently claimed intermediate compounds.
The closest reference compounds to those of claims 11-15 are those used in the reference method, for example see examples 28.1B and 36.1B on pages 196 and 206.  See also examples 5.1B and 5.1C at pages 123-124 which differ in that an oxazole is attached to the phenyl moiety rather than one of the required substituted triazoles.  There are no reasons provided by the reference teachings or the prior art that would lead a skilled artisan to modify the reference intermediates to obtain a compound as claimed.  For example, intermediates modified in such a way would not produce the desired products by using the methods for which they are taught as useful.

Independent claim 16 is drawn to an acetone solvate of formula (IIc):

    PNG
    media_image6.png
    171
    403
    media_image6.png
    Greyscale

The WO2017005725 (IDS) reference teaches a method (example 235 at pages 355-6) which produces the parent compound (II) in an unspecified solvation state.  The method provides the purified enantiomer through the use of HPLC with a mobile phase comprising carbon dioxide and ethanol.  Example 234 on page 355 provides the racemic compound through HPLC using aqueous acetonitrile.  Since no acetone was used in the final stages of synthesis and purification there is no basis to expect that the compound would necessarily be present as an acetone solvate as claimed.  The reference only generally teaches solvates of the disclosed compounds, see page 9, lines 3-5 – no particular solvates other than a hydrate are suggested:  

    PNG
    media_image7.png
    128
    1082
    media_image7.png
    Greyscale

There are no reasons why a skilled artisan would choose to make an acetone solvate of the compound isolated in example 235 from among all the possible choices of potential solvates.  The reference at best suggests only a hydrate or an ethanol solvate since the compound was isolated using ethanol as a mobile phase.  Furthermore, if commonly used solvents were selected for the purpose of finding solvates, a skilled artisan could not predict which, if any, would successfully lead to stable isolable solvates - much less whether acetone in particular would give the claimed solvate.  Therefore, the claimed acetone solvate is a non-obvious substance in view of the prior art teachings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625